Title: From Thomas Jefferson to James Fanning, 10 February 1789
From: Jefferson, Thomas
To: Fanning, James



Sir
Paris Feb. 10. 1789.

I have the honor to inclose you two letters just come to hand on the subject of your lands. You will observe thereby that the gentlemen applied to are very willing to serve you when the occasion shall be ripe. You will be so good as to continue to command my services whenever they can be useful to you, only recollecting that I shall be absent from Paris from April to December next. I have the honor to be with much esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

